DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-25 in the reply filed on May 3, 2021, is acknowledged. 
Applicant’s election with traverse of Species A2, B2, C1, D1, and E2 in the reply filed on May 3, 2021, is acknowledged.  However, since applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 16-17, 19, 22-24, and 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-3 and 25 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2014/0162021 to Fujii, et al. (hereinafter “Fujii”) or, alternatively, under 35 U.S.C. 103 as being unpatentable over Fujii in view of U.S. Patent Appl. Publ. No. 2009/0155561 to Choi, et al. (“Choi”).  
Regarding claim 1, Fujii teaches a process for manufacturing a two-dimensional film of a group-IV material having a hexagonal crystal structure (see, e.g., the Abstract, Figs. 1-3, and entire reference), comprising:
forming a growth substrate, comprising transferring a single-crystal metal film adapted for growth of the two-dimensional film on a support substrate (see, e.g., Fig. 1, ¶¶[0017]-[0023], ¶¶[0028]-[0037], as well as the Examples in ¶¶[0038]-[0040] which teach forming a growth substrate comprised of an Ir(111) single crystal metal catalyst layer (11) deposited onto a support substrate (12) comprised of Ni(111) by pulsed laser deposition; in this regard the process of depositing the Ir(111) layer onto the support substrate may be broadly considered as reading upon the step of transferring a single-crystal metal film onto the support substrate); and 
epitaxially growing the two-dimensional film on the metal film of the growth substrate (see, e.g., Fig. 1, ¶¶[0017]-[0023], ¶¶[0028]-[0037], as well as the Examples in ¶¶[0038]-[0040] which teach the growth of a monolayer of graphene 
wherein the metal film has a thickness of 1 m or less (see, e.g., ¶[0031] and the Examples in ¶¶[0038]-[0040] which teach that the metal catalyst layer (11) has a thickness in the range of 5 to 30 nm).
Even if it is assumed arguendo that Fujii does not explicitly teach that the single crystal metal film has been transferred to a support substrate, doing so would have been obvious in view of the teachings of Choi.  In Figs. 2-4 and ¶¶[0043]-[0088] as well as elsewhere throughout the entire reference Choi teaches an analogous method of forming a graphene layer (410) on a catalyst layer (210) that is disposed on a substrate (200).  In ¶¶[0047]-[0048] Choi specifically teaches that the catalyst metal may be cut from a rod in order to form thin sheets which may then be bonded to a supporting substrate such as silicon or the like.  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would readily recognize that the metal catalyst layer (11) utilized in the method of Fujii may be cut from a single crystal substrate and then bonded to the desired support substrate (12) with the motivation for doing so being to reduce the cost of manufacture by avoiding the need to perform epitaxial growth of the metal catalyst layer (11) on a single crystal substrate and/or to facilitate reuse of the same supporting substrate (12) with another metal catalyst layer (11).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Fujii teaches that the metal film comprises at least one of the following metals: nickel, copper, platinum, cobalt, chromium, iron, zinc, aluminum, iridium, ruthenium, and silver (see, e.g., ¶[0020] which teaches that the metal catalyst layer (11) may be comprised of Cu).
Regarding claim 3, Fujii teaches that the metal film has a thickness of 0.1 m or less (see, e.g., ¶[0031] and the Examples in ¶¶[0038]-[0040] which teach that the metal catalyst layer (11) has a thickness in the range of 5 to 30 nm).  
Regarding claim 25, Fujii teaches that the two-dimensional film is a graphene film (see, e.g., Fig. 1, ¶¶[0017]-[0023], ¶¶[0028]-[0037], as well as the Examples in ¶¶[0038]-[0040] which teach the growth of a monolayer of graphene by chemical vapor deposition (CVD) onto the Ni(111) single crystal metal catalyst layer (11)).

Claim Rejections - 35 USC §§ 102 and 103
Claim(s) 14, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Choi.  
Regarding claim 14, Fujii does not explicitly teach that the growth substrate comprises a removable interface.  However, in ¶¶[0083]-[0087] Choi teaches that the graphene sheet can be separated from the catalyst layer by dissolving and removing the catalyst layer using an acid treatment if desired.  Thus, the interface between the single crystal metal catalyst layer and the graphene is considered to be removable since the graphene layer can be separated from the metal catalyst layer by etching the metal catalyst layer.  Alternatively, see infra with respect to the rejection of claim 15 in which D’Evelyn teaches the use of a removable interface that is capable of being heated by a laser.  
Regarding claim 18, Fujii does not teach that, after the growth of the two-dimensional film, separating the two-dimensional film from the growth substrate.  However, in ¶¶[0083]-[0087] Choi teaches that the graphene sheet can be separated from the catalyst layer by dissolving and removing the catalyst layer using an acid treatment if desired.  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would be motivated to separate the thus-formed graphene layer from the Ni(111) metal 
Regarding claim 21, Fujii does not explicitly teach that after the separating, transferring a new single-crystal metal film to the support substrate so as to form a new growth substrate, then growing a new two-dimensional film of a group-IV material having a hexagonal crystal structure on the new growth substrate.  However, as noted supra with respect to the rejection of claim 18, in ¶¶[0083]-[0087] Choi teaches that the graphene sheet may be separated from the catalyst layer by dissolving and removing the catalyst layer.  In this regard, continued use of the same support substrate (12) for future graphene growth would necessarily require the deposition or transfer of a new single crystal metal film (11) upon the support substrate in order to form a new growth substrate as claimed because the previous metal catalyst layer has been etched away and is no longer present.  The motivation for utilizing the same support substrate (12) for the production of subsequent graphene layers (10) would be as a cost-saving measure since the use of a new Ni(111) support substrate (12) for each graphene layer (10) grown would raise the cost considerably.  Thus, a person of ordinary skill in the art would look to the teachings of Choi and would readily recognize the need to grow or transfer a new single-crystal metal catalyst layer (11) onto the support substrate (12) once the previous graphene layer (12) has been removed in order to produce additional graphene layers (12) thereupon.  

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Choi and further in view of U.S. Patent Appl. Publ. No. 2015/0380496 to Ishibashi, et al. (“Ishibashi”).  
Regarding claim 4, Fuji and Choi do not explicitly teach that the support substrate is graphite.  However, in Fig. 7 and ¶¶[0109]-[0122] as well as elsewhere throughout the entire reference Ishibashi teaches an analogous method of transferring a layer (13) formed on a base substrate (130) to a support substrate (11).  In ¶¶[0359]-[0362] Ishibashi specifically teaches that the support substrate (11) may be a conventionally known material such as graphite or the like.  Thus, a person of ordinary skill in the art would look to the teachings of Ishibashi and would readily recognize that graphite may be utilized as the support substrate in the method of Fujii and Choi since this would involve nothing more than the use of a known material according to its intended use.  
Regarding claim 5, Fujii and Choi do not explicitly teach that the support substrate has, with respect to the material of the two-dimensional film, a smaller difference in coefficient of thermal expansion than between the metal film and the two-dimensional film.  However, as noted supra with respect to the rejection of claim 4, in Fig. 7 and ¶¶[0109]-[0122] as well as elsewhere throughout the entire reference Ishibashi teaches an analogous method of transferring a layer (13) formed on a base substrate (130) to a support substrate (11).  In ¶¶[0359]-[0362] Ishibashi specifically teaches that the support substrate (11) may be a conventionally known material such as graphite or the like.  .  

Claim(s) 6, 8-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Choi and further in view of U.S. Patent Appl. Publ. No. 2009/0221131 to Kubota, et al. (“Kubota”).  
Regarding claim 6, Fujii does not explicitly teach the method of transferring the metal film as claimed.  However, as noted supra with respect to the rejection of claim 1, Choi teaches that transferring the metal film comprises:
providing a single-crystal metal donor substrate (see, e.g., Fig. 2 and ¶¶[0047]-[0048] which teach that the catalyst metal may be cut from a rod in order to form thin sheets which may then serve as the desired single-crystal metal donor substrate);
assembling the donor substrate and the support substrate (see, e.g., Fig. 2 and ¶¶[0047]-[0048] which further teach that the thin sheet of the metal catalyst may be bonded to a supporting substrate such as silicon or the like).  
Fujii and Choi do not explicitly teach the step of thinning the donor substrate so as to transfer the metal film to the support substrate.  However, in Figs. 1(A)-(E) and ¶¶[0031]-[0057] as well as elsewhere throughout the entire reference Kubota teaches a method of transferring a monocrystalline layer (13) to a handle substrate (12) for further epitaxial growth.  In Fig. 1(C) Kubota specifically teaches that ion implantation is used to form an ion implanted layer (14).  The monocrystalline layer (13) is then bonded to the handle substrate (12) in Fig. 1(D) and a separate monocrystalline thin film (15) is formed on the handle substrate by cleaving or peeling along the ion implanted layer (14) and separating the monocrystalline layer (13) as in Fig. 1(E).  In this manner it is possible to produce a thinner and higher quality monocrystalline thin film (15) and/or to form a plurality of monocrystalline thin films (15) from a single monocrystalline layer (13).  Thus, a person of ordinary skill in the art would look to the teachings of Kubota and would readily recognize that the single crystal metal catalyst layer utilized in the method of Fujii and Choi may be transferred to a support substrate through the use of ion implantation to cleave or peel a monocrystalline catalyst thin film having the desired thickness from a thicker monocrystalline layer or substrate which is used as a donor substrate.  In this regard the donor substrate is thinned by the process of ion implantation and cleaving or peeling.  The motivation for thinning and transferring the metal catalyst layer in this manner would be to produce a thinner and higher quality monocrystalline thin film for the growth of graphene thereupon and/or to reduce the cost of forming the desired single 
Regarding claim 8, Fujii and Choi do not explicitly teach forming an embrittlement zone and detaching the donor substrate.  However, as noted supra with respect to the rejection of claim 7, Kubota teaches forming an embrittlement zone in the donor substrate, so as to delimit the single-crystal metal film to be transferred, and wherein thinning the donor substrate comprises detaching the donor substrate along the embrittlement zone (see, e.g., Fig. 1(C) and ¶¶[0043]-[0044] which teach that ion implantation is used to form an ion implanted layer (14) (i.e., an embrittlement zone) in the monocrystalline layer (13) so as to delimit the monocrystalline film to be transferred; furthermore, in Fig. 1(D)-(E) and ¶¶[0045]-[0052] Kubota teaches that the monocrystalline layer (13) is then bonded to the handle substrate (12) and a separate monocrystalline thin film (15) is formed on the handle substrate by cleaving or peeling along the ion implanted layer (14) and separating the monocrystalline layer (13)).
Regarding claim 9, Fujii and Choi do not explicitly teach that the embrittlement zone is formed by implantation of atomic species in the donor substrate.  However, in Fig. 1(C) and ¶¶[0043]-[0044] Kubota teaches that ion implantation of an atomic species such as hydrogen ions is used to form an ion implanted layer (14) (i.e., an embrittlement zone) in the monocrystalline layer (13).  
Regarding claim 10, Fujii does not explicitly teach that the assembly of the donor substrate and the support substrate is carried out by bonding.  However, in Fig. 2 and ¶¶[0047]-[0048] Choi teaches that the thin sheet of the metal catalyst may be bonded to 
Regarding claim 20, Fujii and Choi do not explicitly teach that the separating comprises an implantation of atomic species in the support substrate so as to form an embrittlement zone, and then the detachment of the growth substrate along the embrittlement zone.  However, as noted supra with respect to the rejection of claim 6, in Figs. 1(A)-(E) and ¶¶[0031]-[0057] as well as elsewhere throughout the entire reference Kubota teaches a method of transferring a monocrystalline layer (13) to a handle substrate (12) for further epitaxial growth.  In Fig. 1(C) Kubota specifically teaches that ion implantation of an atomic species such as hydrogen ions is used to form an ion implanted layer (14) (i.e., an embrittlement zone) in the monocrystalline layer (13).  The monocrystalline layer (13) is then bonded to the handle substrate (12) in Fig. 1(D) and a separate monocrystalline thin film (15) is formed on the handle substrate by cleaving or peeling along the ion implanted layer (14) and separating the monocrystalline layer (13) as in Fig. 1(E).  In this manner it is possible to produce a thinner and higher quality monocrystalline thin film (15) and/or to form a plurality of monocrystalline thin films (15) from a single monocrystalline layer (13).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Choi and further in view of Kubota and still further in view of U.S. Patent Appl. Publ. No. 2007/0169857 to Jeong, et al. (“Jeong”).  
Regarding claim 7, Fujii, Choi, and Kubota do not explicitly teach that the single-crystal metal donor substrate is obtained by pulling an ingot.  However, as noted supra .  

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Choi and further in view of U.S. Patent Appl. Publ. No. 2012/0000415 to D’Evelyn, et al. (“D’Evelyn II”).  
Regarding claim 12, Fuji does not explicitly teach that the single-crystal metal film is in the form of a plurality of blocks each transferred to the support substrate.  However, as noted supra with respect to the rejection of claim 6, in Fig. 2 and ¶¶[0047]-[0048] which teach that the catalyst metal may be cut from a rod in order to form thin sheets which may then serve as the desired single-crystal metal donor substrate.  Then in Figs. 1-3 and ¶¶[0017]-[0049] as well as elsewhere throughout the entire reference D’Evelyn II teaches 
Regarding claim 13, Fuji does not explicitly teach that the assembly of the donor substrate and the support substrate is carried out by bonding.  However, as noted supra with respect to the rejection of claim 1, in ¶¶[0047]-[0048] Choi specifically teaches that the catalyst metal may be cut from a rod in order to form thin sheets or blocks which may then be bonded to a supporting substrate such as silicon or the like.  Fuji and Choi do not explicitly teach that each block has the same surface area as the donor substrate, the surface area being smaller than the surface area of the support substrate.  However, as noted supra with respect to the rejection of claim 12, in Figs. 1-3 and ¶¶[0017]-[0049] as well as elsewhere throughout the entire reference D’Evelyn II teaches a method of producing a tiled arrangement of individual crystals provided on a handle substrate (117) in which the individual tiled crystals have been cleaved from a single crystal (101).  In this manner, as shown in Figs. 2 and 3, a larger single crystal layer comprised of a plurality .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Choi and further in view of U.S. Patent Appl. Publ. No. 2010/0219505 to Mark P. D’Evelyn (“D’Evelyn”).  
Regarding claim 15, Fujii and Choi do not explicitly teach that the interface is configured to be disassembled by laser lift-off.  However, in Fig. 1 and ¶¶[0025]-[0039] as well as elsewhere throughout the entire reference D’Evelyn teaches a method of growing and transferring an epitaxial layer from a donor substrate in which a release layer is initially formed and this is then followed by the deposition of a high quality epitaxial layer.  In ¶[0036] D’Evelyn specifically teaches that the epitaxial layer may be separated from the base crystal by illuminating the release layer with a laser having a wavelength which is configured to be absorbed by the release layer such that localized heating occurs and this causes partial or complete decomposition of the release layer.  In this manner the epitaxial layer may be separated from the support substrate by a laser lift-off process.  Thus, a person of ordinary skill in the art would look to the teachings of D’Evelyn and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714